Exhibit 10(xvi)

DEBT SETTLEMENT AGREEMENT



THIS AGREEMENT is made as of the 8th day of July 2008.
 
BETWEEN:



TRUSTCASH HOLDINGS INC.

(the "Company")

     OF THE FIRST PART



AND:

TYEE CAPITAL CONSULTANTS, INC

(the "Creditor")

     OF THE SECOND PART



WHEREAS:
 

A.     The Company is indebted to the Creditor in the amount of USD $ 100,000
(the "Debt");



B.     The Company has agreed issue to the Creditor 10,000,000
(US$100,000/US$0.01 per share) Common Shares (the "Shares") in total
satisfaction of the Debt; and



C.     The Creditor has agreed to accept the Shares from the Company as
satisfaction of the Debt.



THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in this Agreement, the parties agree as follows:



1.00     Debt Settlement
 


1.01     

The Company will pay and satisfy the Debt by issuing the Shares to the Creditor
at a deemed price of US$0.01 per share for an aggregate amount equal to the Debt
payable on July 8th , 2008.




1.02     The Creditor acknowledges and agrees that all outstanding accounts have
been rendered by the Creditor to the Company to the date of this Agreement and
upon issuance and registration of the Shares to the Creditor there will be no
outstanding liability of the Company to the Creditor.



2.00     Headings
 
2.01     The headings and section references in this Agreement are for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision thereof.



3.00     Governing Law
 
3.01     This Agreement and all matters arising hereunder shall be governed by,
construed and enforced in accordance with the laws of the State of Delaware and
all disputes arising under this Agreement shall be referred to, and the parties
attorn to the jurisdiction of, the courts of appropriate jurisdiction.

 

45

--------------------------------------------------------------------------------




Exhibit 10(xvi)



4.00     Enurement
 
4.01     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.
 
5.00     Carrying Out Agreement
 
5.01     Each of the parties hereto hereby covenants and agrees to execute such
further and other documents and instruments and do such other things as may be
necessary to implement and carry out the intent of this Agreement.
 
6.00     Assignment
 
6.01     This Agreement shall not be assignable by the Creditor without the
written consent of the Company.
 
7.00     Counterparts
 
7.01     This Agreement, or any amendment to it, may be executed in
counterparts, each of which will be deemed an original agreement and all of
which will together constitute one agreement.
 
8.00     Amendment
 
8.01     Except as herein otherwise provided, no subsequent alteration,
amendment, change or addition to this Agreement shall be binding upon the
parties hereto unless reduced to writing and signed by the parties.
 
 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.



TRUSTCASH HOLDINGS INC.



Per: /s/ Kent Carasquero          

Kent Carasquero, President



TYEE CAPITAL CONSULTANTS INC.

Per: /s/ Kent Carasquero

Authorized Signatory
 



46

--------------------------------------------------------------------------------